Case 2:18-cr-00152 Document 16 Filed 10/30/18 Page 1 of 1 Page|D #: 47

 

U.S. DISTRICT COURT

 

 

§OUTHERN DISTRICT OF WEST VIRGINIA

110 N:i~'¢§illi;(i)l;:ts(i:e(e)cffsc\§¢e 166 RECE i‘s/ED

 

 

 

 

 

 

nom 14 mining tr erast< Beckiey WeSt Vil‘gini&\ 25801 ,
sense§‘§z§§?§?§?§%‘;:?W_»ma ’304/252_4545 UCT 2 9 ZUlS
J_ohn T. Copenhaver, Jr.
MEMQLM United States Distn'ct Judge

TO: The Honorable John T. Copenhavcr, Jr.
United States District Judge
Charleston, West Virginia

FROM: Jef`f`rey D, Gwinn, Senior U.S. Probation Officer
United States Probation Office
Becl<ley, West Virginia

gail

DATE: October 29, 201 8

SUBJECT: Request for Continuance of Sentencing and Presentence Deadiines
Menis E. Ketchum, II, Doclcet No. 2118€R~00152-001

Following consultation with Supewisory United States Probation Officer Matthew R. Lambert,
this officer is requesting a continuance in the sentencing and presentence investigation deadlines
in the above case. Since Mr. Ketchum's guilty plea hearing and assignment of his presentence
investigatio'n, this officer has been assigned the presentence investigation of Allen H. Loughry.
This officer has not received the discovery in Mr. Loughry's case as of this date. However, due
to the possibility of an overlap in these cases, I am requesting a continuance to avoid any
unexpected changes in Mr. Ketchum's presentence report that is currently in the process of being
prepared ’l`herefore, this officer respectfully requests a continuance of 45 to 60 days from the
currently scheduled sentencing and presentence investigation deadlines in Mr. Ketchum’s case.

The probation officer has attempted to contact both counsel, Assistant United States Attorney
Philip H. Wright and defense counsel, James M. Cagle, to make them aware of this officer’s
request However, both counsel were unavailableh

Please accept this officer’s apologies for this additional delay. The Court can be assured that the
probation officer is diligently attempting to complete the assigned investigations in a timely
manner. Thank you for your time and consideration. Should the Court need further information

with regard to the request, please advise.

ec Supervisory USPO Matthew R. Lambert
Defense eounsel, James M. Cagie
AUSA Philip H. Wright

- __.»-,. ...~<.

. .~.»».,A.<

 

 

 

~..w.'..x~= 1

;'_...-r:..-~.-.-..»W nw

».~.¢».`»;. ;,_,.\~<¢A.:

,-..`-_~`._.s'._,u»arm.‘.w,.a-_~» -. _-/.

 

